Case 0:20-cv-60416-RS Document 15-1 Entered on FLSD Docket 04/30/2020 Page 1 of 5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
Case No.: 0:20-cv-60416-RS

TOCMAIL INC., a Florida corporation,
Plaintiff,

Va

MICROSOFT CORPORATION, a Washington
corporation,

Defendant.

 

 

DECLARATION OF JASON ROGERS

1. My name is Jason Rogers. I make this declaration on behalf of Defendant,
Microsoft Corporation (“Microsoft”). I am over the age of eighteen and have personal knowledge
of the facts herein. Iam competent to testify to all of the facts herein.

2. lam the Principal Program Manager Lead for Threat Protection at Microsoft and
have been employed at Microsoft forover 9 years. Inmy current role, I oversee Microsoft’s Office
365 Advanced Threat Protection (“ATP”) cybersecurity program. My team is responsible for the
design, development, operation, and support of ATP, which is comprised of various features, such
as Safe Links and Safe Attachments, that contribute to the overall security features offered in
Microsoft Office 356 and Microsoft Office E5 software packages.

3. Microsoft is a corporation organized under the laws of the State of Washington,
and maintains its corporate headquarters in Redmond, Washington. See Microsoft Corporation,
Facts About Microsoft, MICROSOFT, https://news.microsoft.com/facts-about-microsoft/ (last

visited Apr. 28, 2020) (containing background information about Microsoft).

ACTIVE 50227435v4
Case 0:20-cv-60416-RS Document 15-1 Entered on FLSD Docket 04/30/2020 Page 2 of 5

4. Microsoft does not maintain a corporate headquarters in the Southern District of
Florida. See id.

5. Microsoft currently employs nearly 54,000 employees in the Puget Sound (Seattle)
area and is one of the region’s largest employers. See id.

6. Microsoft maintains a business campus, consisting of approximately 15 million
square feet of space in King County, Washington that is used for engineering, sales, marketing,
and operations, among other general and administrative purposes. These facilities include
approximately 10 million square feet of owned space situated on approximately 520 acres of
owned land in the corporate headquarters, and approximately five million square feet of space
leased. See Microsoft Corporation. (2019). 2029 10-K form. Retrieved from
https://www.microsoft.com/en-us/Investor/sec-filings.aspx. (also accessible from the “Facts
About Microsoft” page referenced above).

‘bs Microsoft also owns and leases office space in nearby locations in Washington.
See id. Microsoft’s main research and development facilities, however, are located on its main
campus in Redmond, Washington. See id.

8. Itis my understanding that Plaintiff, TocMail, Inc. (“TocMail”) has asserted claims
against Microsoft for false advertising under the Lanham Act, alleging that Safe Links, one feature
of Microsoft’s larger ATP cybersecurity protection offered as part of certain Office 365 software
packages, does not, as advertised, protect consumers against cyber-attacks, specifically from
dynamic links that appear as benign links to security software but are malicious when accessed by
consumers. TocMail claims that Microsoft’s false and/or misleading advertising of Safe Links has

misled consumers to purchase Safe Links.

ACTIVE 50227435v4
Case 0:20-cv-60416-RS Document 15-1 Entered on FLSD Docket 04/30/2020 Page 3 of 5

9. Most of the individuals at Microsoft responsible for, among other things, the
creation, design, technology, development, operation and support of Safe Links and ATP, work at
the Redmond, Washington campus and reside in the Puget Sound area.

10. Most of the individuals who work in the group responsible for, among other things,
the advertising and marketing of Safe Links and ATP work at the Redmond, Washington campus
and reside in the Puget Sound area.

11. | Individuals who have knowledge of the finances and revenues concerning Safe
Links, ATP, and Office 365, are also located in Redmond, Washington.

12; As a part of this lawsuit, Microsoft has identified the following individuals with
knowledge regarding the creation, design, technology, development, operation and support of Safe
Links and ATP:

a. Krishnan Rangarajan, Principal Software Engineer. Mr. Rangarajan works in
Microsoft’s Redmond, Washington campus and resides in the Puget Sound area.

b. William Su, Senior Program Manager for Microsoft Threat Protection. Mr. Su
works in Microsoft’s Redmond, Washington campus and resides in the Puget
Sound area.

c. Ross Adams, Principal Program Manager for Microsoft Threat Protection. Mr.
Adams works in Microsoft’s Redmond, Washington campus and resides in the
Puget Sound area.

13. Microsoft identified the following individuals with knowledge of the advertising
and marketing of Safe Links and ATP:

a. Pragya Pandey, Senior Product Marketing Manager. Ms. Pandey works in

Microsoft’s Redmond, Washington campus and resides in the Puget Sound area.

ACTIVE 50227435v4
 

Case 0:20-cv-60416-RS Document 15-1 Entered on FLSD Docket 04/30/2020 Page 4 of 5

b. Debraj Ghosh, Senior Product Marketing Manager. Mr. Ghosh works in
Microsoft’s Redmond, Washington campus and resides in the Puget Sound area.

c, Shobhit Sahay, Principal Group Program Manager. Mr. Sahay works in
Microsoft’s Redmond, Washington campus and resides in the Puget Sound area.

14. It is my understanding that Microsoft also works with consultants, including

Kathryn Griffith of Pricewaterhouse Coopers LLP (“PwC”), who have knowledge of the financial

information, including revenues generated by sales, concerning ATP and Office 365. Ms. Griffith

and a team from PwC are dedicated to and exclusively work on Microsoft accounts. Ms. Griffith

and her team are located in Redmond, Washington.

15. Microsoft has not identified any Microsoft witnesses relevant to this litigation who
reside in the Southern District of Florida.

16. | Microsoft has determined that relevant documents and other electronic files
concerning the creation, design, development, technology, support, advertising, marketing, and
finances related to Safe Links and ATP are maintained in and/or are accessible from Microsoft’s
facilities located in Washington. Additionally, many of these documents were originally created
in or from Washington.

17. | Microsoft has not identified any documents relevant to this litigation that are
located in the Southern District of Florida.

18. To my knowledge, none of the advertising and marketing content for Safe Links
and ATP were created in Florida, and in fact, were created in Washington. These materials were
widely disseminated throughout the United Sates and were not targeted exclusively towards
Florida consumers. I am not aware that any of the individuals involved in the creation of these

materials reside in Florida.

ACTIVE 50227435v4
Case 0:20-cv-60416-RS Document 15-1 Entered on FLSD Docket 04/30/2020 Page 5 of 5
I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct to the best of my knowledge.

Executed this 20 thay of April, 2020, in Redmond, Washington. ,
vf

Jf

 
 

ACTIVE 50227435v4
